Citation Nr: 1217377	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  09-13 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to March 2005.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for right knee strain and exertional compartment syndrome of both lower extremities, and granted service connection for degenerative joint disease of the left knee with limitation of motion, assigning a 10 percent disability evaluation, effective June 29, 2006.  Jurisdiction over the case was subsequently returned to the RO in Wilmington, Delaware.

In June 2010, the Board denied service connection for exertional compartment syndrome of both lower extremities and remanded the remaining claims for further development.  In a March 2012 rating decision, the Appeals Management Center (AMC) granted service connection for patellofemoral arthritis and instability of the right knee.  This represents a full grant of the benefit sought.  Thus, the lone remaining claim before the Board is the left knee claim.

The Board notes that the Veteran was scheduled to present testimony before a traveling Veterans Law Judge (VLJ) on April 28, 2010.  However, he failed to report to the hearing.  As the record does not contain further explanation as to why he failed to report to this scheduled hearing the Board deems the request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 .


FINDING OF FACT

The Veteran's degenerative joint disease of the left knee is characterized by pain and some limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent evaluation for left knee disability have not been met. 38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.30, 4.45, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  Additionally, the Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder.

In compliance with the Board's June 2010 remand, VA sent the Veteran a July 2010 VCAA notice letter, which requested that he identify any private health care providers who had treated him for his knee disabilities and, once identified, complete and return an Authorization and Consent to Release Information form those private health care providers.  To date, no response has been received from the Veteran.  Additionally, the Veteran underwent a July 2010 VA joints examination and a January 2012 VA rheumatology examination.  When taken together, these examinations contained all information needed to rate the Veteran's left knee disability.  Indeed, the examiners reviewed the objective evidence of record and documented the Veteran's current complaints.  Therefore, these examinations are adequate for VA purposes.  Thus VA has complied with the June 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Left Knee

As noted in the introduction, an September 2006 rating decision granted service connected degenerative joint disease of the left knee with limitation of motion, assigning a 10 percent disability evaluation, effective June 29, 2006, under Diagnostic Code 5010.  See 38 C.F.R. § 4.71a.  The Veteran has appealed that initial evaluation.  See Fenderson, 12 Vet. App. 119.

In rating a service-connected knee disability, all applicable diagnostic codes must be considered, to include Diagnostic Codes 5010, 5256, 5257, 5258, 5259, 5260, and 5261.

Diagnostic Code 5010 provides criteria for evaluating traumatic arthritis by rating based on the criteria for degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.471a.  Specifically, this diagnostic code allows compensation of arthritis established by x-ray findings to be rated either based on the limitation of motion of the affected joint or based on x-ray findings.  38 C.F.R. § 4.471a, Diagnostic Code 5003.  In order to warrant the next higher 20 percent evaluation under this diagnostic code, the Veteran's left knee disability must be characterized by arthritis established by x-ray evidence with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Id.

In order to warrant a higher evaluation based on limitation of motion, the Veteran's left knee disability must meet the criteria of Diagnostic Code 5260 (for limitation of flexion) and/or Diagnostic Code 5261 (for limitation of extension).  If the criteria for a compensable rating under both these diagnostic codes are met, separate ratings can be assigned.  VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5260 provides criteria for the evaluation of limitation of the flexion of the leg.  In order to warrant a compensable evaluation under this diagnostic code, the Veteran's degenerative joint disease of the left knee must be characterized by flexion limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 20 percent evaluation is available when flexion of the leg is limited to 30 degrees.  Id.  A 30 percent evaluation is available when flexion of the leg is limited to 15 degrees.  Id.

Diagnostic Code 5261 provides criteria for the evaluation of limitation of the extension of the leg.  In order to warrant a compensable evaluation under this diagnostic code, the Veteran's degenerative joint disease of the left knee must be characterized by extension limited to 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  A 20 percent evaluation is available when extension of the leg is limited to 15 degrees.  Id.  A 30 percent evaluation is available when extension of the leg is limited to 20 degrees.  Id.  A 40 percent evaluation is available when extension of the leg is limited to 30 degrees.  Id. A 50 percent evaluation is available when extension of the leg is limited to 45 degrees.  Id.

Additionally, separate evaluations are available for separate symptoms, such as arthritis and instability of the knee.  See VAOPGCPREC 23-97.  Specifically, the VA General Counsel has held that when x-ray findings of arthritis are present and a veteran's knee disability is evaluated under Code 5257, the Veteran would be entitled to a separate compensable evaluation for arthritis if the arthritis results in at least noncompensable limitation of motion.  See VAOPCGPREC 9-98 (August 14, 1998).

Throughout the appeals period, the Veteran's left knee has demonstrated full extension.  See e.g., July 2006 VA joints examination, January 2012 VA rheumatology examination.  His flexion has consistently been measure at no less than 135 degrees, which reflects a slight (5 degree) limitation of flexion.  See id.  The Veteran reported pain and flare-ups that made it difficult for him to climb stairs and run.  While the evidence of record notes the Veteran's complaints of knee pain, no additional functional loss was noted.  See January 2012 VA rheumatology examination.  

According to May 2007 VA treatment records, the Veteran's right knee disability currently requires the use of a cane on his left side.  See May 2007 VA treatment records (addressing right knee instability and instructing the Veteran to use cane "on left leg").  There is no indication that a cane or other assistive device is required for his left knee.  Indeed, the July 2006 and January 2012 examiners found that the Veteran did not wear a brace or use an assistive device to walk.  All stability testing showed a stable left knee.  A July 2007 VA outpatient treatment records noted that the Veteran had found that the knee brace provided by his private physician helped alleviate some of his pain.  As explained above, the Veteran did not provide VA with the private treatment records that related to the prescription of this knee brace and/or the details of the type of brace worn.  The same July 2007 VA outpatient record found negative Lachman, varus, valgus, and McMurray testing, indicating a stable knee, and noted that the Veteran reported no locking, popping, or giving way.  The use of a brace alone is not evidence of an unstable knee, particularly in light of all the objective evidence of stability.  

Additionally, the January 2012 examiner found no history of recurrent patellar subluxation or dislocation, surgery, or meniscal condition.

The Board will first address the criteria for a higher evaluation based on arthritis.  In this case, the x-ray evidence shows mild patellofemoral arthritis of the left knee.  See January 2012 VA Rheumatology Examination.  The evidence does not show additional joint involvement.  There is no evidence of incapacitating exacerbations.  Thus, the rating criteria for a 20 percent evaluation for arthritis have not been satisfied.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Turning then to limitation of motion, the Board notes that a higher evaluation based on limitation of motion would subsume the existing 10 percent evaluation based on x-ray evidence.  The range of motion findings detailed above do not on their face support a 20 percent evaluation for either flexion or extension.  Moreover, there is no showing of a compensable degree of disability as to both left knee flexion and left knee extension; thus a separate rating for each pursuant to VAOPGCPREC 9-2004 is not warranted.  When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher disability rating when functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself, however, does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance,"  38 C.F.R. § 4.40, in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this regard, the Board acknowledges the Veteran's complaints of bilateral knee pain, with flare-ups that hindered his ability to walk up stairs and run.  Despite this, the disability picture fails to most nearly approximate the level of functional deficiency associated with a compensable evaluation.  As such, an increased evaluation based on limitation of motion is not available.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  For these reasons, the Board determines that preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for the Veteran's left knee disability based on x-ray findings or limitation of motion.  38 C.F.R. § 4.7.

The Board will now turn to the question of knee instability.  Instability is evaluated under Diagnostic Code 5257.  In order to qualify for a separate compensable (10 percent) evaluation for instability, the Veteran's knee disability must be characterized by slight subluxation or lateral instability.  38 C.F.R. § 4.71a.  The Board notes that the terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In this case, the evidence of record does not show evidence of instability.  All objective testing has been negative for instability and the Veteran has not submitted any lay statements regarding instability in his left knee.  As such, the criteria for a separate 10 percent evaluation for instability has not been met.  See VAOPGCPREC 23-97.

The Board has also considered whether a higher evaluation is available under a different diagnostic code.  There is no indication in the record demonstrating semilunar cartilage which is dislocated, with frequent episodes of "locking ," pain, and effusion into the joint or symptomatic removal of semilunar cartilage.  As the Veteran has range of motion in his left knee, this disability has not resulted in ankylosis.  Therefore Diagnostic Codes 5256, 5258, and 5259 do not apply.

In sum, the Board finds that, at no time during the pendency of this claim has the Veteran's left knee disability warranted an evaluation in excess of 10 percent based on arthritis, limitation of motion, or instability.  See Fenderson, 12 Vet. App. 119.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Additionally, the Board has considered whether the Veteran's appeal of his initial rating raises a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

The question of entitlement to TDIU arises where the Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The question of entitlement to TDIU does not arise in the absence of evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

In this case there have been no reports of unemployability.  At the July 2006 VA general medical examination, the Veteran reported that he was employed full time as a vending manager.  Accordingly, the question of entitlement to TDIU does not arise.




(CONTINUED ON NEXT PAGE)

ORDER

An initial evaluation in excess of 10 percent for degenerative joint disease of the left knee is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


